Citation Nr: 0800892	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  06-20 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disorder (claimed as jock rash).

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for a disorder 
manifested by shortness of breath.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from March 1970 until July 
1972.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Boston, Massachusetts.

A claim of entitlement to service connection for colon polyps 
had been perfected.  However, at his April 2007 hearing 
before the undersigned the veteran indicated his desire to 
withdraw that claim.  Also at that hearing, additional 
evidence was received.  That submission was accompanied by a 
waiver of Agency of Original Jurisdiction (AOJ) 
consideration. 


FINDINGS OF FACT

1.  In an unappealed June 1975 rating decision, the Board 
denied a claim of entitlement to service connection for a 
skin disorder.

2.  The evidence added to the record since June 1975 includes 
pertinent service medical records in existence but 
unavailable for consideration in June 1975.

3.  The post-service medical evidence does not demonstrate 
any current objective diagnoses of hepatitis C; blood tests 
in 2004 were negative.

4.  A disorder manifested by shortness of breath was not 
demonstrated in service or for many years following 
separation from service; no competent evidence relates a 
current disorder to active service.

5.  Hypertension was not demonstrated in service or for many 
years following separation from service; no competent 
evidence relates the veteran's currently diagnosed 
hypertension to active service.



CONCLUSIONS OF LAW

1.  The June 1975 rating decision which denied the veteran's 
claim of entitlement to service connection for a skin 
disorder is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received subsequent to the June 1975 
decision is new and material, and the requirements to reopen 
a claim of entitlement to service connection for a skin 
disorder have been met.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 
5107(b), 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.156, 
3.159 (2007).

3.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

4.  A disorder manifested by shortness of breath was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).

5.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With respect to the issue of whether new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for a skin disorder, the Board calls 
attention to Kent v. Nicholson, 20 Vet. App. 1 (2006).  That 
case addresses notice requirements specific to new and 
material claims.  Essentially, under Kent, the veteran must 
be apprised as to the requirements both as to the underlying 
service connection claim and as to the definitions of new and 
material evidence.  Kent further requires that the notice 
inform the veteran as to the basis for the prior final denial 
and as to what evidence would be necessary to substantiate 
the claim.  

In the present case, a September 2005 notice letter included 
the criteria for reopening a previously denied claim, the 
criteria for establishing service connection, and information 
concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Regarding the remaining claims, the VCAA duty to notify was 
satisfied by way of the September 2005 letter that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in his possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of his claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in a March 2006 
letter, the RO provided the veteran with notice of what type 
of information and evidence was needed to establish a 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to all issues on appeal.  

Based on the foregoing, adequate notice was provided to the 
appellant prior to the transfer and certification of the 
veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the veteran has not been afforded VA 
examinations with respect to his claimed disabilities.  In 
this regard, it is noted that the record reveals in-service 
treatment for a skin disorder, and further shows current skin 
problems.  However, while the veteran has reported continuous 
skin symptoms since service, his separation examination was 
normal and the post-service record does not reflect treatment 
for several decades following discharge.  Indeed, while 
treated for other problems in the 1990s, the veteran did not 
reference any skin problems.  Overall, then, the evidence 
does not indicate that a current skin condition may be 
related to service such as to require an examination under 
McLendon.

The Board further finds that an examination is not necessary 
with respect to the other claimed issues.  Indeed, the record 
does not establish a current diagnosis of Hepatitis C.  
Moreover, regarding his respiratory and hypertension claims, 
there is no showing of treatment in service or for several 
years following separation.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
post-service reports of VA and private treatment .  
Furthermore, the record contains the veteran's statements in 
support of his claim, including testimony provided at an 
April 2007 hearing before the undersigned.  Significantly, 
neither the appellant nor his or her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  


I.  New and material evidence

The veteran is claiming entitlement to service connection for 
a skin disorder.  The Board observes that a rating decision 
denying service connection was issued in June 1975.  At that 
time, it was determined that the veteran's skin complaints in 
service represented a transient condition that resolved 
without residuals prior to separation.  The veteran did not 
appeal that decision and it became final.  See 38 C.F.R. 
§ 7105.  

Based on the procedural history outlined above, the issue for 
consideration as to the skin disorder is whether new and 
material evidence has been received to reopen the claim.  

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because 
the veteran filed his claim in November 2003, after this 
date, the new version of the law is applicable in this case.  
Under the revised regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2007).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

Furthermore, as set forth under 38 C.F.R. § 3.156(c), if at 
any time after VA issues a decision on a claim and then 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim, notwithstanding 
paragraph 38 C.F.R. § 3.156(a).  

In the present case, additional service medical records were 
added to the claims folder following the last final rating 
decision in June 1975.  One such record, dated in June 1971, 
indicates that the veteran had a rash.  As this evidence is 
pertinent to the veteran's skin claim, and as it was not 
available for consideration at the last final June 1975 
rating decision, it serves as a basis for reopening the claim 
under 38 C.F.R. § 3.156(c).  

Based on the above, then, the veteran's claim of entitlement 
to service connection for a skin disorder is reopened.  To 
this extent, the claim is granted.


II.  Service connection

The veteran is claiming entitlement to service connection for 
a skin disorder, hepatitis C, a disorder manifested by 
shortness of breath, and hypertension.

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted.  Under 
38 C.F.R. § 3.309(a), cardiovascular-renal disease, to 
include hypertension, is regarded as a chronic disease.  
However, in order for the presumption to operate, such 
disease must become manifest to a degree of 10 percent or 
more within 1 year from the date of separation from service.  
See 38 C.F.R. § 3.307(a)(3).   As the evidence of record 
fails to establish any documented clinical manifestations of 
hypertension within the applicable time period, the criteria 
for presumptive service connection on the basis of a chronic 
disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection.  

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

"Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury."  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden typically cannot be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  With respect to the 
veteran's hepatitis C claim, no current disability is 
demonstrated.  In so finding, the Board acknowledges VA 
outpatient treatment records that occasionally noted a 
"history of hepatitis."  However, blood tests performed in 
October 2004 were negative.  No other objective evidence 
following the veteran's separation from service affirmatively 
indicates a diagnosis of hepatitis C.  

The Board recognizes the veteran's April 2007 hearing 
testimony, in which he reported current treatment for 
hepatitis C.  However, the veteran is not competent to render 
a diagnosis.  See Espiritu, 2 Vet. App. 492, 494-95.  Again, 
the objective findings do not reflect a current diagnosis of 
hepatitis C.  As such, the claim of entitlement to service 
connection for hepatitis C must fail.  Indeed, in the absence 
of proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

With respect to the veteran's remaining service connection 
claims, the evidence of record establishes current 
disability.  Indeed, private treatment reports dated in 2005 
reflect current skin disorders, diagnosed as sebaceous 
hyperplasia, folliculitis, and seborrheic dermatitis.  
Moreover, private treatment records dated from 1998 until 
2001 indicate respiratory symptomatology, to include dyspnea, 
shortness of breath, and pressure in the chest.  Finally, 
hypertension is diagnosed in private treatment reports dated 
from 1989 onward.  Therefore, the first element of a service 
connection claim is satisfied as to these issues.  However, 
as will be discussed below, the remaining criteria necessary 
to establish service connection have not been met.  

A review of the service medical records does not reflect any 
complaints or treatment relating to a respiratory disorder or 
hypertension.  Moreover, at the July 1972 separation 
examination, the lungs and chest, heart, and vascular system 
were all normal.  The veteran's blood pressure at that time 
was 130/52.  Therefore, the service medical records do not 
show that a respiratory disorder or hypertension was incurred 
during active duty.  However, this does not in itself 
preclude a grant of service connection.  Indeed, service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
Nevertheless, a review of the post-service evidence does not 
lead to the conclusion that the currently diagnosed 
respiratory disorder and hypertension are causally related to 
active service, for the reasons discussed below.  

The post-service medical evidence does not demonstrate any 
findings referable to a respiratory disorder until 1998, 
several decades after the veteran's discharge from active 
service.  Hypertension was first treated in 1989, also long 
following the veteran's separation from active service in 
1972.

The Board acknowledges the veteran's April 2007 hearing 
testimony, in which he endorsed a continuous history of 
respiratory symptoms since active service.  In this regard, 
the Board notes that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, No. 05-7174 (Fed. Cir. June 14, 2006).  
In adjudicating his claim, the Board must evaluate the 
veteran's credibility.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  

In the present case, although the veteran has reported 
respiratory problems since he separated from active service, 
post-service treatment is not indicated until 1998.  Indeed, 
evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, chest 
x-rays taken in March 1993 were normal.  

Overall, the Board finds the normal chest x-rays and the 
lengthy absence of respiratory complaints or treatment to be 
more persuasive than the veteran's recollection of symptoms 
in the distant past.  As such, although sincere in his 
beliefs, the veteran is not found to be credible in relating 
a history of continuing respiratory symptoms.  As such, a 
current examination is not considered necessary as the 
examiner could only rely upon the veteran's unsubstantiated 
assertions which are not accorded much weight in view of the 
findings discussed above.  Moreover, the veteran has not 
submitted any evidence to substantiate his assertions that 
his current respiratory problems are related to service.  For 
these reasons, the weight of the evidence is against the 
claim. 

Regarding the hypertension claim, there is also a lengthy 
absence of documented complaints or treatment following 
separation from service.  As discussed above, this absence of 
treatment is found to be more persuasive than the veteran's 
recollection of his symptoms in the distant past.  
Furthermore, the veteran has not submitted any competent 
evidence to substantiate his assertions. Again, a current 
examination is not considered necessary for the reason 
discussed above. 

Further regarding the hypertension claim, at the April 2007 
hearing, the veteran expressed his belief that his 
hypertension was caused by his skin or hepatitis 
disabilities.  In this vein, service connection may be 
granted for a disability that is proximately due to or the 
result of a service-connected disability. 38 C.F.R. § 
3.310(a) (2007).  However, service connection is not 
currently in effect for a skin disability or for hepatitis.  
Therefore, the claim here may not be granted on a secondary 
basis.  

Finally, with respect to the veteran's skin claim, the 
service medical records do reflect treatment for rashes in 
May 1971, June 1971 and August 1971.  No further complaints 
or treatment were noted, and the veteran's July 1972 
separation examination was normal.  

Based on the foregoing, it is determined that a chronic skin 
disability was not incurred during the veteran's active 
service.  Rather, the above facts indicate that the treatment 
received between May 1971 and August 1971 was for a transient 
skin condition that resolved without residuals prior to the 
veteran's military separation.  Post-service records reflect 
treatment for a skin condition beginning in 2001, many years 
post service.  In such records, the veteran did not report a 
history of ongoing symptoms since his active service.  This 
evidence weighs heavily against his claim and his current 
assertions relating his problems to service. 

The Board is mindful of the veteran's April 2007 testimony, 
in which he stated that he has continuously experienced skin 
symptoms since active service.  Again, however, the Board is 
more strongly persuaded by the fact that his skin was normal 
on examination at separation from service and the lengthy 
absence of post-service treatment prior to 2001 and the 
negative history at that time.  For these reasons a current 
examination is not considered necessary.  Moreover, the 
veteran has not submitted or identified any objective 
evidence to support his assertions that his current skin 
disorder is related to or the same as the condition treated 
during active service.  The veteran himself may believe that 
such a relationship exists, but he has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, the evidence of record does not establish a 
current diagnosis of hepatitis C.  Moreover, such evidence 
fails to demonstrate that the veteran's currently diagnosed 
respiratory disorder, skin disorder, or hypertension were 
incurred in service.  As the preponderance of the evidence is 
against the claims, there is no doubt to be resolved and 
service connection is not warranted.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for a skin disorder is granted.

Service connection for a skin disorder is denied.

Service connection for hepatitis C is denied.

Service connection for a disorder manifested by shortness of 
breath is denied.

Service connection for hypertension is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


